 



Exhibit 10.6

GENERAL DYNAMICS CORPORATION

NON-EMPLOYEE DIRECTORS 1999 STOCK PLAN

(as amended and restated effective December 4, 2002)



1.   Purpose. This plan is an amendment and restatement of the General Dynamics
Corporation Non-Employee Directors 1999 Stock Plan (the “Plan”). The purpose of
the Plan is to provide General Dynamics Corporation (the “Company”) with an
effective means of attracting, retaining, and motivating directors of the
Company.   2.   Eligibility. Any member of the Board of Directors of the Company
(the “Board”) who is not an employee of the Company (an “Eligible Director”) is
eligible to participate in the Plan.   3.   Administration. The Plan shall be
administered by the Board. Except as otherwise expressly provided in the Plan,
the Board shall have full power and authority to interpret and administer the
Plan, to determine the Eligible Directors to receive awards and the amounts,
types and terms of the awards, to adopt, amend, and rescind rules and
regulations, and to establish terms and conditions, not inconsistent with the
provisions of the Plan, for the administration and implementation of the Plan,
provided, however, that the Board may not, after the date of any award, make any
changes that would adversely affect the rights of a recipient under such award
without the consent of the recipient. The determination of the Board on all
matters shall be final and conclusive and binding on the Company and all
participants.   4.   Awards. Awards may be made by the Board in such amounts as
it shall determine in cash, in the Company’s common stock, par value $1.00 per
share (“Common Stock”), in options to purchase Common Stock (“Stock Options”),
or in shares of Common Stock subject to certain restrictions (“Restricted
Stock”), or any combination thereof. Further, an Eligible Director’s annual
retainer may also be paid under the Plan in either cash or Common Stock or in a
50 percent and 50 percent combination thereof, as the Eligible Director may
elect. There shall be 250,000 shares of Common Stock available for issuance in
connection with awards under the Plan. If any award under the Plan shall expire,
terminate, or be canceled for any reason without having been vested or exercised
in full, the corresponding number of shares which were reserved for issuance in
connection therewith shall again be available for the purposes of the Plan.
Shares available under the Plan may be authorized and unissued shares or may be
treasury shares.   5.   Common Stock. In the case of awards or payments of
retainers in Common Stock, the number of shares shall be determined by dividing
the amount of the award or retainer elected to be received in Common Stock by
the average of the highest and lowest quoted selling prices of the Company’s
Common Stock on the New York Stock Exchange on the date of the award or
retainer. The average is referred to throughout this Plan as the “fair market
value.”

Page: 1 of 7



--------------------------------------------------------------------------------



 





6.   Dividend Equivalents and Interest.



  a.   Dividends. If any award in Common Stock or Restricted Stock is to be paid
on a deferred basis, the recipient may be entitled, on terms and conditions to
be established by the Board, to receive a payment of, or credit equivalent to,
any dividend payable with respect to the number of shares of Common Stock or
Restricted Stock which, as of the record date for the dividend, has been awarded
or made payable to the recipient but not delivered.     b.   Interest. If any
award in cash is to be paid on a deferred basis, the recipient may be entitled,
on terms and conditions to be established by the Board, to accrue interest on
the unpaid amount.



7.   Restricted Stock Awards.



  a.   General. Restricted Stock represents awards made in Common Stock in which
the shares granted may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated except upon passage of time, or upon satisfaction of
other conditions, or both, in every case as provided by the Board. The recipient
of an award of Restricted Stock shall be entitled to vote the shares awarded and
to the payment of dividends on the shares from the date the award of shares is
made; and, in addition, all Special Distributions (as defined in Section 9
hereof) thereon shall be credited to an account similar to the Account described
in Section 9. The recipient of an award of Restricted Stock shall have a
nonforfeitable interest in amounts credited to such account in proportion to the
lapse of restrictions on the Restricted Stock to which such amounts relate. For
example, when restrictions lapse on 50 percent of the Restricted Stock granted
in an award, the holder of such Restricted Stock shall have a nonforfeitable
interest in 50 percent of the amount credited to his account which is
attributable to such Restricted Stock. The holder of Restricted Stock shall
receive a payment in cash of any amount in his account as soon as practicable
after the lapse of restrictions relating thereto.     b.   Restricted Stock
Performance Formula. Awards of Restricted Stock may be granted pursuant to the
formula described in this Section, referred to herein as the “Restricted Stock
Performance Formula.” The Board shall make an initial grant of shares of
Restricted Stock (the “Initial Grant”). At the end of a specified performance
period (determined by the Board), the number of shares in the Initial Grant
shall be increased or decreased, based on the increase or decrease in the fair
market value of a share of Common Stock during the performance period, by a
number of shares equal to (a) the excess of the fair market value of a share of
Common Stock on the last day of the performance period over the fair market
value of a share of Common Stock on the grant date multiplied by (b) the number
of shares of Restricted Stock subject to the Initial Grant and divided by
(c) the fair market value of a share of Common Stock on the last day of the
performance period. The number of shares of Common Stock so determined is added
to (in the case of a higher fair market value) or subtracted from (in the case
of a lower fair market value) the number of shares of Restricted Stock to be
earned at that time. Once the number of shares of Restricted Stock has been
adjusted, restrictions will continue to be imposed for a period of time
determined by the Board.



8.   Stock Option Awards.



  a.   Type of Options. Options shall be in the form of options which do not
qualify as incentive stock options under Section 422 of the Internal Revenue
Code of 1986, as amended.

Page: 2 of 7



--------------------------------------------------------------------------------



 





  b.   Purchase Price. The purchase price of the Common Stock under each option
shall be determined by the Board, but shall not be less than 100 percent of the
fair market value of the Common Stock on the date of the award of the option.  
  c.   Terms and Conditions. The Board shall establish (i) the term of each
option, (ii) the terms and conditions upon which and the times when each option
shall be exercised, and (iii) the terms and conditions under which options may
be exercised after termination as an Eligible Director for any reason for
periods not to exceed three years after such termination.     d.   Purchase by
Cash or Stock. The purchase price of shares purchased upon the exercise of any
stock option shall be paid (i) in full in cash, (ii) in whole or in part (in
combination with cash) in full shares of Common Stock owned by the optionee and
valued at fair market value on the date of exercise, or (iii) as otherwise as
the Board may approve, all pursuant to procedures approved by the Board.     e.
  Transferability. Options shall not be transferable other than by will or
pursuant to the laws of descent and distribution. During the lifetime of the
person to whom an option has been awarded, it may be exercisable only by such
person or one acting in his stead or in a representative capacity. Upon or after
the death of the person to whom an option is awarded, an option may be exercised
by the optionee’s legatee or legatees under his last will, or by the option
holder’s personal representative or distributee’s executive, administrator, or
personal representative or designee in accordance with the terms of the option.



9.   Adjustments for Special Distributions. The Board shall have the authority
to change all Stock Options granted under this Plan to adjust equitably the
purchase price thereof and the number and kind of shares or other property
subject thereto to reflect a special distribution to shareholders or other
extraordinary corporate action involving distributions or payments to
shareholders (collectively referred to as “Special Distributions”). In the event
of any Special Distribution, the Board may cause to be created a Special
Distribution account (the “Account”) in the name of the individual to whom Stock
Options have been granted hereunder (sometimes herein referred to as a
“Grantee”) to which shall be credited an amount determined by the Board, or, in
the case of non-cash Special Distributions, make appropriate comparable
adjustments for, or payments to or for the benefit of, the Grantee.      
Amounts credited to the Account in accordance with the preceding rules shall be
credited with interest, accrued monthly, at an annual rate equal to the higher
of Moody’s Corporate Bond Yield Average or the prime rate in effect from time to
time, and such interest shall be credited in accordance with rules to be
established by the Board. Notwithstanding the foregoing, at no time shall the
Board permit the amount credited to the Grantee’s Account to exceed 90 percent
of the purchase price of the Grantee’s outstanding Stock Options to which such
amount relates. To the extent that any credit would cause the Account to exceed
that limitation, such excess shall be distributed to the Grantee in cash.      
Amounts credited to the Grantee’s Account shall be paid to the Grantee or, if
the Grantee is deceased, his or her beneficiary at the time that the Stock
Options to which it relates are exercised or expire, whichever occurs first.

Page: 3 of 7



--------------------------------------------------------------------------------



 





    The Account shall for all purposes be deemed to be an unfunded promise to
pay money in the future in certain specified circumstances. As to amounts
credited to the Account, a Grantee shall have no rights greater than the rights
of a general unsecured creditor of the Company, and amounts credited to the
Grantee’s Account shall not be assignable or transferable other than by will or
the laws of descent and distribution, and such amounts shall not be subject to
the claims of the Grantee’s creditors.   10.   Adjustments and Reorganizations.
The Board may make such adjustments to awards granted under the Plan (including
the terms, exercise price, and otherwise) as it deems appropriate in the event
of changes that impact the Company, the Company’s share price, or share status.
      In the event of any merger, reorganization, consolidation, Change of
Control (as defined in Section 11 below), recapitalization, separation,
liquidation, stock dividend, stock split, extraordinary dividend, spin-off,
split-up, rights offering, share combination, or other change in the corporate
structure of the Company affecting the Common Stock, the number and kind of
shares that may be delivered under the Plan shall be subject to such equitable
adjustment as the Board, in its sole discretion, may deem appropriate. The
determination of the Board on these matters shall be final and conclusive and
binding on the Company and all Eligible Directors. Except as otherwise provided
by the Board, all authorized shares, share limitations, and awards under the
Plan shall be proportionately adjusted to account for any increase or decrease
in the number of issued shares of Common Stock resulting from any stock split,
stock dividend, reverse stock split, or any similar reorganization or event.  
11.   Change of Control. Notwithstanding any provision of the Plan to the
contrary, immediately prior to the occurrence of a Change of Control (as defined
below), (a) each Option granted under the Plan and outstanding at such time
shall become fully vested and immediately exercisable, (b) all restrictions on
outstanding shares of Restricted Stock shall immediately lapse and such shares
shall become nonforfeitable and (c) each Eligible Director shall become fully
vested in, and entitled to a payment or distribution in respect of, any cash or
shares, whether vested or unvested, that may be credited under the Plan to his
or her account (including, but not limited to, his or her Account as defined in
Section 9 above). For purposes of applying the Restricted Stock Performance
Formula applicable to awards of Restricted Stock, each uncompleted performance
period shall be deemed fully completed on the third business day preceding the
date upon which the Change of Control occurs.       “Change of Control” means
any of the following events:



  a.   An acquisition (other than directly from the Company) of any voting
securities of the Company by any Person (as used in Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
including any “group” as such term is used in such sections) who immediately
after such acquisition is the Beneficial Owner (as used in Rule 13d-3
promulgated under the Exchange Act) of 40 percent or more of the combined voting
power of the Company’s then outstanding voting securities; provided that, in
determining whether a Change of Control has occurred, voting securities which
are acquired by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any Subsidiary of the Company (as defined below),
(ii) the Company or any Subsidiary of the Company, (iii) any Person that,
pursuant to Rule 13d-1 promulgated under the Exchange Act, is permitted to, and
actually does, report its beneficial ownership of voting securities of the
Company on Schedule 13G (or any successor Schedule) (a “13G Filer”) provided
that, if any 13G Filer

Page: 4 of 7



--------------------------------------------------------------------------------



 





      subsequently becomes required to or does report its Beneficial Ownership
of voting securities of the Company on Schedule 13D (or any successor Schedule)
then such Person shall be deemed to have first acquired, on the first date on
which such Person becomes required to or does so file, Beneficial Ownership of
all voting securities of the Company Beneficially Owned by it on such date,
(iv) any Person in connection with a Non-Control Transaction (as hereinafter
defined), or (v) any acquisition by an underwriter temporarily holding Company
securities pursuant to an offering of such securities, will not constitute an
acquisition which results in a Change of Control.     b.   Consummation of:



  (i)   a merger, consolidation, or reorganization involving the Company or any
direct or indirect Subsidiary of the Company, unless:



  (A)   the stockholders of the Company immediately before such merger,
consolidation, or reorganization will own, directly or indirectly, immediately
following such merger, consolidation, or reorganization, at least 50 percent of
the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation, or reorganization (the
“Surviving Company”) or any parent thereof in substantially the same proportion
as their ownership of the voting securities of the Company immediately before
such merger, consolidation, or reorganization; and     (B)   the individuals who
were members of the Board immediately prior to the execution of the agreement
providing for such merger, consolidation, or reorganization constitute a
majority of the members of the Board of Directors of the Surviving Company or
any parent thereof; and     (C)   no Person (other than the Company, any
Subsidiary of the Company, any employee benefit plan (or any trust forming a
part thereof) maintained by the Company, any Schedule 13G Filer, the Surviving
Company, any Subsidiary or parent of the Surviving Company, or any Person who,
immediately prior to such merger, consolidation, or reorganization, was the
Beneficial Owner of 40 percent or more of the then outstanding voting securities
of the Company) is the Beneficial Owner of 40 percent or more of the combined
voting power of the Surviving Company’s then outstanding voting securities.



      A transaction described in clauses (A) through (C) above is referred to
herein as a “Non Control Transaction;”     (ii)   the complete liquidation or
dissolution of the Company; or     (iii)   a sale or other disposition of all or
substantially all of the assets of the Company to an entity (other than to an
entity (A) of which at least 50 percent of the combined voting power of the
outstanding voting securities are owned, directly or indirectly, by stockholders
of the Company in substantially the same proportion as their ownership of the
voting securities of the Company, (B) a majority of whose board of directors is
comprised of individuals who were members of the Board immediately prior to the

Page: 5 of 7



--------------------------------------------------------------------------------



 





      execution of the agreement providing for such sale or other disposition
and (C) of which no Person (other than the Company, any Subsidiary of the
Company, any employee benefit plan (or any trust forming a part thereof)
maintained by the Company or any of its Subsidiaries, any Schedule 13G Filer,
the Surviving Corporation, any Subsidiary or parent of the Surviving
Corporation, or any Person who, immediately prior to such merger, consolidation
or reorganization, was the Beneficial Owner of 40 percent or more of the then
outstanding voting securities of the Company) has Beneficial Ownership of
40 percent or more of the combined voting power of the entity’s outstanding
voting securities).



  c.   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the effective date of the Plan whose election, or nomination for election by
Company stockholders, was approved by a vote of two-thirds of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (including, but not limited to, a consent
solicitation).     d.   Notwithstanding the foregoing, a Change of Control will
not be deemed to occur solely because any Person (a “Subject Person”) acquires
Beneficial Ownership of more than the permitted amount of the outstanding voting
securities of the Company as a result of the acquisition of voting securities by
the Company which, by reducing the number of voting securities outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Person, provided that if a Change of Control would occur (but for the operation
of this sentence) as a result of the acquisition of voting securities by the
Company, and after such share acquisition by the Company, the Subject Person
becomes the Beneficial Owner of any additional voting securities which increases
the percentage of the then outstanding voting securities Beneficially Owned by
the Subject Person, then a Change of Control will be deemed to have occurred.



    “Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.   12.  
Tax Withholding. In the event that federal, state or local tax laws provide
withholding requirements that apply to Eligible Directors, the Company shall
withhold amounts paid under the Plan as required by any such law.   13.  
Expenses. The expenses of administering the Plan shall be borne by the Company.
  14.   Amendments. The Board shall have complete power and authority to amend
the Plan, provided that the Board shall not amend the Plan in any manner that
requires shareholder approval under applicable law or the listing requirements
of the New York Stock Exchange without such approval. No amendment to the Plan
may, without the consent of the individual to whom the award shall theretofore
have been awarded, adversely affect the rights of an individual under the award.

Page: 6 of 7



--------------------------------------------------------------------------------



 





15.   Effective Date of the Plan. The Plan became effective on December 1, 1999,
the date of its adoption by the Board. This amended and restated Plan became
effective on December 4, 2002, the date of its adoption by the Board, and
applies to all Awards outstanding hereunder as of such date.   16.  
Termination. The Board may terminate the Plan or any part thereof at any time,
provided that no termination may, without the consent of the individual to whom
any award shall theretofore have been made, adversely affect the rights of an
individual under the award.   17.   Other Actions. Nothing contained in the Plan
shall be deemed to preclude other compensation plans which may be in effect from
time to time or be construed to limit the authority of the Company to exercise
its corporate rights and powers, including, but not by way of limitation, the
right of the Company (a) to award options for proper corporate purposes
otherwise than under the Plan to an employee or other person, firm, corporation,
or association, or (b) to award options to, or assume the option of, any person
in connection with the acquisition, by purchase, lease, merger, consolidation,
or otherwise, of the business and assets (in whole or in part) of any person,
firm, corporation, or association.

Page: 7 of 7